                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

PRISM TECHNOLOGIES LLC,

                  Plaintiff,                           8:12CV125

      vs.
                                                         ORDER
UNITED STATES CELLULAR
CORPORATION,

                  Defendant.


      IT IS ORDERED that the motions requesting the withdrawal of Carolyn A.
Wilson, formerly of the law firm Cassem, Tierney, Adams, Gotch & Douglas, and
Jessica Johnson Fishfeld of Sidley Austin LLP, as counsel of record for
Defendant, (Filing Nos. 362 and 363), are granted.


      June 14, 2019.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
